
 
E M P L O Y M E N T  A G R E E M E N T




THIS AGREEMENT is made and entered into this 28th day of May, 2007 effective for
the term provided herein, by and between Reliv' International, Inc., a Delaware
corporation (the "Company") and Robert L. Montgomery (hereinafter referred to as
the "Executive").


WHEREAS, the Executive is presently, and for some time has been, employed as
Chief Executive Officer of the Company and has been instrumental in the
management and success of the Company;


WHEREAS, the Company desires to be assured of the continued association and
services of Executive and Executive desires to continue in the employment of the
Company on the terms provided herein.


NOW, THEREFORE, in consideration of the premises and of the terms, covenants and
conditions hereinafter contained, the parties hereto agree as follows:


1. Employment, Duties and Authority.


1.1 The Company hereby employs Executive and Executive hereby accepts employment
by the Company on the terms, covenants and conditions herein contained.


1.2 The Executive is hereby employed by the Company as Chief Executive Officer
and President. The Executive shall have such duties, responsibilities and
authority as the by-laws of the Company shall from time to time provide and as
the Board of Directors of the Company shall from time to time prescribe in
writing.


1.3 During the term of Executive's employment hereunder, and subject to the
other provisions hereof, Executive shall devote his full energies, interest,
abilities and productive time to the performance of his duties and
responsibilities hereunder and will perform such duties and responsibilities
faithfully and with reasonable care for the welfare of the Company. During the
term of his employment hereunder, Executive shall not perform any services for
compensation for any person, firm, partnership, company or corporation other
than the Company without the express written consent of the Board of Directors
of the Company.
 
1

--------------------------------------------------------------------------------




2. Compensation and Benefits.


2.1 Base Salary.

2.1.1 The Company shall pay to Executive during the initial term of employment
hereunder and each renewal term a basic salary at an annual rate to be
determined by the Board of Directors of the Company but not less than the amount
of $600,000. Such basic salary shall be paid by the Company to Executive each
month, less amounts which the Company may be required to withhold from such
payments by applicable federal, state or local laws or regulations.


2.1.2 If the Executive shall be absent from work on account of personal injuries
or sickness, he shall continue to receive the payments provided for in paragraph
2.1.1 hereof; provided, however, that any such payment may, at the Company's
option, be reduced by the amount which the Executive may receive, for the period
covered by any such payments, in disability payments (i) pursuant to any
disability insurance which the Company, in its sole discretion, may maintain, or
(ii) under any governmental program for disability compensation.


2.1.3 The Company agrees that the rate of the basic salary of the Executive
hereunder shall be reviewed annually by the Board of Directors or such committee
of the Board of Directors designated by it to review such matters and that the
rate of the basic salary shall be determined and adjusted for each year during
the term of Executive's employment hereunder by the Board of Directors or such
committee commensurate with (i) the performance of Executive, (ii) the net
income of the Company during the preceding fiscal year and as projected for the
fiscal year for which the basic salary determination is made, (iii) comparable
rates of compensation for executives and (iv) such other factors as the Board of
Directors or such committee may deem relevant to the determination.


2.2 Additional Compensation.


2.2.1 Executive shall be a participant in the Company's Incentive Compensation
Plan adopted by the Board of Directors of the Company in 2007, as amended from
time to time, and any other incentive compensation or executive bonus plan which
the Company may adopt or which shall be in effect at any time during the term
hereof.


2.2.2 The Company has adopted a Stock Option Plan and Executive shall
participate in stock options issued to executives of the Company pursuant to
such Plan, or such other stock options or bonus plans as the Company may adopt
from time to time, in such amounts and on such terms as the Board of Directors
of the Company shall from time to time determine.
 
2

--------------------------------------------------------------------------------




2.3 Benefits; Expense Reimbursement.
 
2.3.1 The Executive shall be entitled to, and shall receive, all other benefits
of employment available to other executives of the Company generally, including,
without limitation, participation in any hospital, surgical, medical or other
group health plans or accident benefits, life insurance benefits, pension or
profit-sharing plans, bonus plans, 401(k) Plan, Employee Stock Ownership Plan or
vacation plans as shall be instituted by the Company, in its sole discretion.


2.3.2 During the term hereof, the Company shall reimburse Executive for all
reasonable and necessary expenses incurred by Executive in the performance of
his duties hereunder, including without limitation, travel, meals, lodging,
office supplies or equipment subject to such reasonable limitations,
restrictions and reporting standards as the Board of Directors of the Company
may from time to time establish. Executive shall provide to the Company promptly
after incurring any such expenses a detailed report thereof and such information
relating thereto as the Company shall from time to time require. Such
information shall be sufficient to support the deductibility of all such
expenses by the Company for federal income tax purposes.


2.3.3 The Company shall pay or reimburse Executive for legal and accounting fees
relating to succession planning and annual financial planning fees as may be
incurred by Executive and approved by the Audit Committee of the Company.


2.3.4 The Company shall provide to Executive the use of an automobile.


2.4 Reduced Services and Compensation.


2.4.1 At the election of Executive at any time during the term hereof after
Executive shall have attained the age of 65, Executive shall be entitled to
elect to continue employment with the Company hereunder at a reduced level of
service in accordance with the provisions of this paragraph.


2.4.2 Executive shall make the election by written notice to the Company. The
terms of this paragraph shall become applicable and effective on the first day
of the month immediately following the month in which such notice is given and
shall remain effective until termination of this Agreement or the election of
Executive pursuant to paragraph 5 hereof.
 
3

--------------------------------------------------------------------------------




2.4.3 During the period that the election of Executive pursuant to this
paragraph shall be effective:


(a) Executive shall continue as an employee of the Company for the remaining
term or renewal terms of this Agreement; 


(b) Executive's obligation to perform services for the Company shall be at the
rate of approximately 85 hours per month. The time of performance of services
shall be within the discretion of Executive and in accordance with such
arrangements as Executive and the Company shall determine and shall include
reduced levels of travel and attendance at regional and international
conferences.


(c) Executive's title and duties shall be modified as Executive and the Company
shall agree, provided that Executive shall remain Chief Executive Officer of the
Company and shall retain duties and authority consistent with such position.


(d) Executive's compensation shall be adjusted consistent with the reduction in
his service. Executive's rate of base salary shall be adjusted to an amount
equal to one-half of the annual rate of base salary in effect at the time of
Executive's election pursuant to this paragraph, subject to modification in
accordance with the provisions of paragraph 2.1.3 hereof and his participation
level in the Company Incentive Compensation Plan shall be reduced by 25%.
Executive shall continue to be entitled to all additional benefits as provided
in paragraphs 2.2.1 and 2.3.1 hereof.


(e) The provisions of this paragraph shall control and shall supersede any
conflicting provisions of this Agreement. Except as modified by the provisions
of this paragraph, all provisions of this Agreement shall remain in full force
and effect.
 
4

--------------------------------------------------------------------------------




3. Term.


The employment of Executive hereunder shall be for a term commencing on January
1, 2007 and expiring on December 31, 2009. Upon the expiration of the initial
term or any renewal term of Executive's employment hereunder, the term of such
employment automatically shall be renewed for an additional term of one year
commencing on January 1 and expiring on the succeeding December 31 unless
Executive or the Company shall give notice of the termination of Executive's
employment and this Agreement by written notice to the other more than 120 days
prior to the date of expiration of the initial or any renewal term. In the event
that such notice of termination shall be given timely, subject to any accrued
rights of Executive to incentive or other compensation, including without
limitation pursuant to the provisions of paragraph 5 hereof, this Agreement
shall terminate on the date of expiration of such initial or renewal term.


4. Termination.


4.1 The Company shall be entitled to terminate this Agreement prior to the
expiration of its term or any renewal term on the occurrence of either:


4.1.1 an event of default with respect to Executive as provided herein, or


4.1.2 the permanent mental or physical disability of Executive as provided
herein occurring during the term or any renewal term of Executive's employment
hereunder.


4.2 For purposes of this Agreement, an event of default with respect to
Executive shall include:


4.2.1 Any failure by Executive to perform his duties, responsibilities or
obligations hereunder in a faithful and diligent manner or with reasonable care
and (if such failure can be cured) the failure by Executive to cure such failure
within 10 days after written notice thereof shall have been given to Executive
by the Company; or


4.2.2 Commission by Executive of any material act of dishonesty as an employee
of the Company or of disloyalty to the Company, or any wrongful or unauthorized
appropriation, taking or misuse of funds, property or business opportunities of
the Company.


4.3 Permanent mental or physical disability of Executive shall be deemed to have
occurred hereunder when Executive shall have failed or been unable to perform
his duties hereunder on a full-time basis for an aggregate of 180 days in any
one period of 210 consecutive days and with a certification from a licensed
physician in the State of Missouri that Executive is permanently disabled from
performing his duties hereunder.
 
5

--------------------------------------------------------------------------------




4.4 Executive shall be entitled to terminate his employment with the Company
under this Agreement prior to the expiration of its term upon the occurrence of
an event of default with respect to the Company.


4.5 For purposes of this Agreement an event of default with respect to the
Company shall include:


4.5.1 Any failure by the Company to perform its obligations to Executive under
this Agreement and (if such failure can be cured) the failure by the Company to
cure such failure within 10 days after written notice thereof shall have been
given to the Company by Executive;


4.5.2 The Company shall:


(a) admit in writing its inability to pay its debts generally as they become
due,


(b) file a petition for relief under any chapter of Title 11 of the United
States Code or a petition to take advantage of any insolvency under the laws of
the United States of America or any state thereof,


(c) make an assignment for the benefit of its creditors,


(d) consent to the appointment of a receiver of itself or of the whole or any
substantial part of its property,


(e) suffer the entry of an order for relief under any chapter of Title 11 of the
United Sates Code, or


(f) file a petition or answer seeking reorganization under the Federal
Bankruptcy Laws or any other applicable law or statute of the United States of
America or any state thereof.


4.6 In the event of termination of this Agreement and Executive's employment
hereunder by the Company pursuant to paragraph 4.1 hereof, all rights and
obligations of the Company and Executive hereunder shall terminate on the date
of such termination, subject to the following:


4.6.1 Executive shall be entitled to receive (subject to any rights of set off
or counterclaim by the Company) all salary, additional compensation and benefits
which shall have accrued prior to the date of such termination and the
obligation of the Company for the payment of salary, additional compensation or
benefits shall terminate as at the date of such termination;


4.6.2 All rights of the Company or Executive which shall have accrued hereunder
prior to the date of such termination, and all provisions of this Agreement
provided herein to survive termination of employment of Executive hereunder,
shall survive such termination and the Company and Executive shall continue to
be bound by such provisions in accordance with the terms thereof;
 
6

--------------------------------------------------------------------------------




4.7 In the event of termination of the Agreement by Executive in accordance with
paragraph 4.4 hereof, all rights and obligations of the Company and Executive
hereunder shall terminate on the date of such termination, subject to the
following:


4.7.1 Executive shall be entitled to receive all salary, additional compensation
and benefits which shall have accrued prior to the date of such termination and
the Company's obligation for the payment of salary, additional compensation and
benefits shall terminate as of the date of such termination;


4.7.2 All rights of the Company or Executive which shall have accrued hereunder
prior to the date of such termination and the obligations of Executive pursuant
to paragraphs 6, 7 and 8 provided herein to survive termination of employment of
Executive hereunder shall survive such termination and the Executive shall
continue to be bound by such provisions in accordance with their terms.


4.8 This Agreement and all rights and obligations of the parties hereunder shall
terminate immediately upon the death of Executive except that the Company shall
pay to the heirs, legatees or personal representative of Executive (i) all
compensation or benefits hereunder accrued but not paid to the date of
Executive's death, (ii) all amounts which may become due pursuant to any
compensation program providing for payments to the beneficiaries of Executive
upon his death and (iii) an amount equal to the total compensation which would
have been payable to Executive hereunder, but for his death, for a period of six
months from the date of his death.
 
7

--------------------------------------------------------------------------------




5. Consultation Period.


5.1 The Executive may at any time during the term of this Agreement and after
the Executive has attained the age of 65 deliver to the Company a notice in
writing to the effect that the active employment of Executive with the Company
is to terminate as of the first day of the calendar month next following the
date on which the notice is delivered, or as of the first day of any specified
calendar month thereafter. The active employment of Executive hereunder shall
terminate on the date so specified and then from and after such termination date
and for a period of 180 months (the "Consultation Period"), he shall serve as a
consultant to the Company with respect to such business matters and at such time
or times as the Company may reasonably request up to 40 hours per month.
However, Executive shall not be required to undertake any assignment
inconsistent with the dignity, importance, and scope of his prior position or
with his physical and mental health at the time. Moreover, while it is the
intent of this Agreement that the mutual convenience of the parties be served,
it is understood that Executive shall act during the Consultation Period in the
capacity of an independent contractor and shall not be subject to the direction,
control, or supervision of the Company with respect to the time spent, research
undertaken, or procedures followed in the performance of his consulting services
hereunder. In particular, Executive will not be required without his consent to
undertake any assignment which would require him to leave his city of residence
at the time for purposes of such consultation. During the Consultation Period,
the Company shall pay to Executive the Consulting Compensation (as defined in
paragraph 5.2 below). Executive shall have no right to receive Additional
Compensation as provided in paragraph 2.2 or Benefits as provided in paragraph
2.3 during the Consultation Period; provided that Executive shall be entitled to
receive reimbursement for expenses as provided in paragraph 2.3.2 and health
insurance premiums.. Upon the termination of his active employment hereunder,
and again upon expiration of the Consultation Period, Executive or his estate
shall deliver to the Company all original files then in his or its possession
pertaining to the business of the Company.


5.2 Executive's Consulting Compensation shall consist of the Base Amount and the
Supplemental Amount determined and paid on a monthly basis during the term of
the Consultation Period. The "Base Amount" shall be the amount set forth on
Schedule A hereto determined on the basis of the age of Executive on the date
Executive shall elect to terminate his employment with the Company and commence
the Consultation Period in accordance with paragraph 5.1 hereof. The
"Supplemental Amount" shall be, initially, an annual rate of compensation equal
to 30% of the average annual rate of compensation paid to Executive by the
Company in the form of salary and bonuses (but excluding all other payments made
to or for his benefit and any reimbursement of expenses) during the five
complete fiscal years of the Company immediately preceding the earlier of (a)
his election pursuant to paragraph 5.1 hereof to terminate his employment and
commence the Consultation Period or (b) his election to continue employment at a
reduced rate of service pursuant to paragraph 2.4 hereof. Effective on the July
1 first occurring more than six months from the date of the election of
Executive pursuant to paragraph 5.1 hereof and on each July 1 thereafter during
each year during the Consultation Period and for the twelve months ending the
following June 30, payments of the Supplemental Amount shall be increased or
decreased, as the case may be, by the percentage change in the Consumer Price
Index- U.S. City Average from that published for the month of June preceding the
date of Executive's termination of employment as compared with that published
for the month of June immediately preceding such July 1. No Consulting
Compensation payable hereunder shall be deemed salary or other compensation to
Executive for the purpose of computing benefits to which Executive may be
entitled under any pension or profit-sharing plan or other arrangement of the
Company for the benefit of its employees, nor shall anything contained herein
affect any rights or obligations which Executive may now have under any such
plan or arrangement.
 
8

--------------------------------------------------------------------------------




5.3 All payments of the consulting fees hereundere shall be paid in cash from
the general funds of the Company and no special or separate fund shall be
established and no other segregation of assets shall be made to assure the
payment of such Deferred Compensation Benefit. Executive shall have no right,
title, or interest whatever in or to any investments which the Company may make
to aid it in meeting its obligation hereunder. Nothing contained in this
Agreement, and no action taken pursuant to its provisions, shall create or be
construed to create a trust of any kind, or a fiduciary relationship, between
the Company and Executive or any other person. To the extent that any person
acquires a right to receive payments from the Company, such right shall be no
greater than the right of an unsecured creditor.


5.4 The Company may terminate the Consultation Period and its obligation to make
payments of the Deferred Compensation Benefit upon the occurrence of an event of
default with respect to Executive as specified in Section 4.2.2 or upon breach
by Executive of its continuing obligations under paragraphs 6, 7, 8 or 9 of this
Agreement.


5.5 During the term of the employment of Executive hereunder and Consultation
Period, the Company shall be entitled to use the name and likeness of Executive,
and to reproduce, copy and disseminate, video and audio recordings of Executive,
without additional charge or payment to Executive, in connection with
promotional materials and activities of the Company. From and after the date of
the expiration of the Term of this Agreement or the Consultation Term, or of the
earlier termination of this Agreement in accordance with Paragraph 5 hereof, the
Company shall be entitled to use the name and likeness of Executive, and to
reproduce, copy and disseminate, video and audio recordings of Executive;
provided, however, that for each calender year during which the Company shall so
utilize such items, the Company shall pay to Executive, or to his heirs,
representatives, or assigns a fee in the amount of $10,000. The right of the
Company provided herein shall survive the expiration of the term of this
Agreement, or its termination, for any reason, for a period of 20 years.
 
9

--------------------------------------------------------------------------------






6. Confidential Information.


6.1 "Confidential Information" means information disclosed by the Company to
Executive, or developed or obtained by Executive during his employment by the
Company, either before the date or during the term of this Agreement, or during
the Consultation Period, provided that such information is not generally known
in the business and industry in which the Company is or may subsequently become
engaged, relating to or concerning the business, projects, products, processes,
formulas, know-how, techniques, designs or methods of the Company, whether
relating to research, development, manufacture, purchasing, accounting,
engineering, marketing, merchandising, selling or otherwise. Without limitation,
Confidential Information shall include all know-how, technical information,
inventions, ideas, concepts, processes and designs relating to products of the
Company, whether now existing or hereafter developed, and all prices, customer
or distributor names, customer or distributor lists, marketing and other
relationships, whether contractual or not, between the Company, its suppliers,
customers, distributors, employees, agents, consultants and independent
contractors but shall exclude the names of customers or distributors known to
Executive prior to the effective date hereof.


6.2 Executive agrees that, during the term hereof or while Executive shall
receive compensation hereunder and after termination of his employment with the
Company for so long as the Confidential Information shall not be generally known
or generally disclosed (except by Executive or by means of wrongful use or
disclosure), Executive shall not use any Confidential Information, except on
behalf of the Company, or disclose any Confidential Information to any person,
firm, partnership, company, corporation or other entity, except as authorized by
the President or the Board of Directors of the Company.


7. Inventions.


7.1 "Inventions" shall mean discoveries, concepts, ideas, designs, methods,
formulas, know-how, techniques or any improvements thereon, whether patentable
or not, made, conceived or developed, in whole or in part, by Executive.


7.2 Executive covenants and agrees to communicate and fully disclose to the
Board of Directors of the Company any and all Inventions made or conceived by
him during the term hereof or while receiving any compensation or payment from
the Company and further agrees that any and all such Inventions which he may
conceive or make, during the term hereof or while receiving any compensation or
payments from the Company, shall be at all times and for all purposes regarded
as acquired and held by him in a fiduciary capacity and solely for the benefit
of the Company and shall be the sole and exclusive property of the Company. The
provisions of this subparagraph shall not apply to an invention for which no
equipment, supplies, facilities or trade secret information of the Company was
used and which was developed entirely on the Executive's own time, unless (a)
the invention relates (i) to the business of the Company, or (ii) to the
Company's actual or demonstrably anticipated research or development, or (b) the
invention relates from any work performed by Executive for the Company. 
 
10

--------------------------------------------------------------------------------




7.3 Executive also covenants and agrees that he will assist the Company in every
proper way upon request to obtain for its benefit patents for any and all
inventions referred to in paragraph 7.2 hereof in any and all countries. All
such patents and patent applications are to be, and remain, the exclusive
property of the Company for the full term thereof and to that end, the Executive
covenants and agrees that he will, whenever so requested by the Company or its
duly authorized agent, make, execute and deliver to the Company, its successors,
assigns or nominees, without charge to the Company, any all applications,
applications for divisions, renewals, reissues, specifications, oaths,
assignments and all other instruments which the Company shall deem necessary or
appropriate in order to apply for and obtain patents of the United States or
foreign countries for any and all Inventions referred to in paragraph 7.2 hereof
or in order to assign and convey to the Company, its successors, assigns or
nominees, the sole and exclusive right, title and interest in and to such
Inventions, applications or patents. Executive likewise covenants and agrees
that his obligations to execute any such instruments or papers shall continue
after the expiration or termination of this Agreement with respect to any and
all such Inventions, and such obligations shall be binding upon his heirs,
executors, assigns, administrators or other legal representatives.


8. Writings and Working Papers.


Executive covenants and agrees that any and all books, textbooks, letters,
pamphlets, drafts, memoranda or other writings of any kind written by him for or
on behalf of the Company or in the performance of Executive's duties hereunder,
Confidential Information referred to in paragraph 6.1 hereof and all notes,
records and drawings made or kept by him of work performed in connection with
his employment by the Company shall be and are the sole and exclusive property
of the Company and the Company shall be entitled to any and all copyrights
thereon or other rights relating thereto. Executive agrees to execute any and
all documents or papers of any nature which the Company or its successors,
assigns or nominees deem necessary or appropriate to acquire, enhance, protect,
perfect, assign, sell or transfer its rights under this paragraph. Executive
also agrees that upon request he will place all such notes, records and drawings
in the Company's possession and will not take with him without the written
consent of the Board of Directors of the Company any notes, records, drawings,
blueprints or other reproductions relating or pertaining to or connected with
his employment of the business, books, textbooks, pamphlets, documents work or
investigations of the Company. The obligations of this paragraph shall survive
the term of employment hereunder or the termination or expiration of the term or
any renewal term hereof or the term or termination of the Consultation Period.


9. Covenant Not to Compete.


9.1 For purposes of this paragraph:


9.1.1 "Conflicting Organization" means any person, firm, company, partnership,
business, corporation or other entity engaged in, or intending to engage in,
research, development, production, marketing or selling a Conflicting Product.



11

--------------------------------------------------------------------------------


9.1.2 "Conflicting Product" means any product, process, service or design which
competes with, or is reasonably interchangeable as a substitute for, any
product, process, service or design developed, planned, under development,
produced marketed or sold by the Company or any Affiliate during the term of the
covenant in this paragraph 9. Without limitation, Conflicting Product includes
any food product or nutritional supplement or product, or skin care product,
which is marketed or sold, or intended to be marketed or sold, by direct or
multilevel sales.


9.1.3 "Territory" means the geographic area within which the Company or any
Affiliate or any distributor or representative of the Company or any Affiliate
is actively engaged in the sale of, or efforts to sell, the products of the
Company or any Affiliate at any time during the term of this Agreement.


9.1.4 "Affiliate" shall mean any corporation of which the Company, or any
Affiliate, shall own in excess of 20% of the capital stock.


9.2 Executive acknowledges and agrees as follows:


9.2.1 That the Company and its Affiliates have developed, and are developing and
establishing, a valuable and extensive trade in its services and products,
including without limitation, nutritional, food and dietary products, and skin
care products and that they have developed, and are developing, operations and
distributors to sell such products and services throughout the United States and
in foreign countries.


9.2.2 That the Company and its Affiliates have developed, and are developing, at
great expense, technical information concerning their products and methods of
marketing and sale which are kept and protected as Confidential Information and
trade secrets and are of great value to the Company and its Affiliates.


9.2.3 That, during the course of his employment with the Company or an Affiliate
and during the term of this Agreement, Executive has participated, and will
participate, in such matters and has acquired and will acquire, possession of
Confidential Information, and that Executive has had significant responsibility
for the development activities of the Company and the development of unique
products, methods and techniques of the Company and its Affiliates.


9.2.4 That, for Executive to utilize Confidential Information of the Company and
its Affiliates, or unique skills, techniques or information developed by him
while an employee of the Company or its Affiliates or during the term of this
Agreement for a Conflicting Organization within the area or time provided herein
would result in material and irreparable injury to the Company.
 
12

--------------------------------------------------------------------------------




9.2.5 That the area and conduct covered by the restrictive covenant in this
paragraph includes only a percentage of the total number of organizations and
individuals who are customers or distributors or potential customer or
distributors for products, processes or services with respect to which Executive
has knowledge or expertise, that Executive would be able to utilize his
knowledge, experience and expertise for an employer while fully complying with
the terms of this paragraph and that the terms and conditions of this paragraph
are reasonable and necessary for the protection of the Company's business and
assets.


9.3 Executive agrees that, during the term of this Agreement, during the term of
the Consultation Period, for so long as Executive shall be receiving
compensation hereunder, and for a period of 36 months from and after the date of
termination of this Agreement (other than by Executive pursuant to paragraph 4.4
hereof), he will not, anywhere within the Territory, directly or indirectly,
whether as an employee, agent, officer, consultant, partner, owner, shareholder
or otherwise:


9.3.1 solicit, or enter into any arrangement or agreement with, or participate
with, provide services to, or be employed by any person, company, partnership,
business or corporation which shall solicit, or enter into any arrangement with,
any person who is, or at any time during the term of this Agreement has been, a
distributor for the Company or any Affiliate, to become a distributor for a
Conflicting Organization or for any organization engaged in the direct or
multilevel sale of any product or service;


9.3.2 solicit for the sale of, or participate with, provide services to, or be
employed by any person, company, partnership, business or corporation which
shall solicit for the sale of, any Conflicting Product by a Conflicting
Organization to any person who has been, during the term hereof, a customer of
the Company or any Affiliate; and


9.3.3 engage or participate in, be employed by, or provide services or
assistance to, any Conflicting Organization.
 
13

--------------------------------------------------------------------------------




10. Specific Enforcement.


Executive is obligated under this Agreement to render service of a special,
unique, unusual, extraordinary and intellectual character, thereby giving this
Agreement peculiar value so that the loss of such service or violation by
Executive of this Agreement could not reasonably or adequately be compensated in
damages in an action at law. Therefore, in addition to other remedies provided
by law, the Company shall have the right during the term or any renewal term of
this Agreement (or thereafter with respect o obligations continuing after the
expiration or termination of this Agreement) to compel specific performance
hereof by Executive or to obtain injunctive relief against violations hereof by
Executive, and if the Company prevails in any proceeding therefor, it will also
be entitled to recover all costs and expenses incurred by the Company in
connection therewith, including attorneys' fees.


11. Assignment.
 
The rights and duties of a party hereunder shall not be assignable by that
party, except that the Company may assign this Agreement and all rights and
obligations hereunder to, and may require the assumption thereof by, any
corporation or any other business entity which succeeds to all or substantially
all the business of the Company through merger, consolidation or corporate
reorganization or by acquisition of all or substantially all of the assets of
the Company.


12. Binding Effect.


This Agreement shall be binding upon the parties hereto and their respective
successors in interest, heirs and personal representatives and, to the extent
permitted herein, the assigns of the Company.


13. Severability.


If any provision of this Agreement or any part hereof or application hereof to
any person or circumstance shall be finally determined by a court of competent
jurisdiction to be invalid or unenforceable to any extent, the remainder of this
Agreement, or the remainder of such provision or the application of such
provision to persons or circumstances other than those as to which it has been
held invalid or unenforceable, shall not be affected thereby and each provision
of this Agreement shall remain in full force and effect to the fullest extent
permitted by law. The parties also agree that, if any portion of this Agreement,
or any part hereof or application hereof, to any person or circumstance shall be
finally determined by a court of competent jurisdiction to be invalid or
unenforceable to any extent, any court may so modify the objectionable provision
so as to make it valid, reasonable and enforceable.
 
14

--------------------------------------------------------------------------------




14. Notices.


All notices, or other communications required or permitted to be given hereunder
shall be in writing and shall be delivered personally or mailed, certified mail,
return receipt requested, postage prepaid, to the parties as follows:
 

 If to the Company:
Board of Directors
 
Reliv' International, Inc.
 
P. O. Box 405
 
Chesterfield, MO 63006-0405

 

 If to Executive:  Robert L. Montgomery    17945 Wild Horse Creek Road  
 Chesterfield, MO 63005

 
Any notice mailed in accordance with the terms hereof shall be deemed received
on the third day following the date of mailing. Either party may change the
address to which notices to such party may be given hereunder by serving a
proper notice of such change of address to the other party.
 
15

--------------------------------------------------------------------------------




15. Entire Agreement.


This Agreement constitutes the entire agreement between the parties hereto with
respect to the subject matter hereof and supersedes all prior written or oral
negotiations, representations, agreements, commitments, contracts or
understandings with respect thereto and no modification, alteration or amendment
to this Agreement may be made unless the same shall be in writing and signed by
both of the parties hereto.


16. Waivers.


No failure by either party to exercise any of such party's rights hereunder or
to insist upon strict compliance with respect to any obligation hereunder, and
no custom or practice of the parties at variance with the terms hereof, shall
constitute a waiver by either party to demand exact compliance with the terms
hereof. Waiver by either party of any particular default by the other party
shall not affect or impair such party's rights in respect to any subsequent
default of the same or a different nature, nor shall any delay or omission of
either party to exercise any rights arising from any default by the other party
affect or impair such party's rights as to such default or any subsequent
default.


17. Governing Law; Jurisdiction.


17.1 For purposes of construction, interpretation and enforcement, this
Agreement shall be deemed to have been entered into under the laws of the State
of Missouri and its validity, effect, performance, interpretation, construction
and enforcement shall be governed by and subject to the laws of the State of
Missouri.


17.2 Any and all suits for any and every breach of this Agreement may be
instituted and maintained in any court of competent jurisdiction in the State of
Missouri and the parties hereto consent to the jurisdiction and venue in such
court and the service of process by certified mail to the addresses for the
parties provided for notices herein.



16

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.



        RELIV INTERNATIONAL, INC.  
   
   
    By:   /s/ Stephen M. Merrick   

--------------------------------------------------------------------------------

Authorized Officer          Attest:        /s/ Brett M. Hastings    Secretary  

       
EXECUTIVE:
 
   
   
   
/s/   
 Robert L. Montgomery  

--------------------------------------------------------------------------------

Robert L. Montgomery

 
 
 
 






17

--------------------------------------------------------------------------------




 




  
 








 
 

